DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 12/21/2020 have been fully considered.

	Regarding objections to the Specification, the Examiner has noted the remarks for the title and it is much appreciated. The objection is maintained as the amended language still remains non-descriptive of the invention claimed. It appears the main point of the claimed invention is managing the electrical and thermal properties of the handle of an ultrasonic surgical handpiece. The Examiner would suggest the title reflect this. The title as currently presented still does not apprise one what the invention relates to regarding an ultrasonic surgical handpiece. See MPEP 606.

	Regarding claim rejections under 35 U.S.C. § 103, Applicant’s arguments, see Remarks pages 6-8, filed December 21, 2020, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al., US Patent Publication Number 2014/0009891.

Specification
The disclosure is objected to because of the following informalities: 
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wuchinich, US Patent Number 5,221,282 (hereinafter referred to as “Wuchinich”), in view of Thapliyal et al., US Patent Publication Number 2010/0125198 (hereinafter referred to as “Thapliyal”), and further in view of Chen et al., US Patent Publication Number 2014/0009891 (hereinafter referred to as “Chen”).
	Regarding claim 1, Wuchinich teaches a surgical handpiece (Fig. 3, 4), comprising:
a housing (Fig. 4);
an electrical component within the housing (Fig. 3, hollow cylindrical piezoelectric crystal 33 and ultrasonic transducer 27).
Wuchinich fails to explicitly teach
a thermal diffuser comprising a thermal conductive layer and an electrical insulating layer, wherein both the thermal conductive layer and the electrical insulating layer are disposed 
However, in the same field of endeavor, Thapliyal teaches
a thermal diffuser comprising a thermal conductive layer and an electrical insulating layer, wherein the thermal conductive layer is disposed between the housing and the electrical component and (Fig. 1B, 1C, 3, 4, [0046]-[0047], the heat sinks or thermal diffuser, including distal heat sink 3300 and proximal heat sink 3200, surround the transducer element 3100 (as shown by Fig. 1C and Fig. 4, where 3300 wraps around the transducer 3100) and therefore 3300 is between the housing and the electrical component; [0068]-[0072], the bond layers adhering the heat sinks 3310 and 3210 to the transducer 3100 form the electrical insulating layer as noted in [0071]-[0072] being non-conductive), wherein the thermal conductive layer is closer to the housing than the electrical insulating layer (As shown in the figures Fig. 1B, 1C, 3, 4, [0071], the bond layers are immediately touching the transducer and therefore the heat sinks or thermal conductive layer is closer to the housing).
	Wuchinich and Thapliyal are analogous art because they both teach ultrasonic surgical hand tools.
	Therefore, it would have been obvious to one of ordinary skill in the art, as a matter of using of known technique to improve similar devices (methods, or products) in the same way to utilize a surgical handpiece as taught by Wuchinich and combine that with a thermal diffusor between the housing and the electrical component as taught by Thapliyal because “…it would be desirable to provide a device with a single-crystal transducer assembly where all faces of the transducer crystal are cooled to protect and preserve the operating efficiency.  It would also be desirable to provide such a system that is easy to use, easy to manufacture and that is lower in cost than current commercial systems.” (Thapliyal, [0020]).
	The combination of Wuchinich and Thapliyal fails to explicitly teach

	However, in the same field of endeavor, Chen teaches
	wherein both the thermal conductive layer and the electrical insulating layer are disposed between the housing and the electrical component ([0083]-[0089], Fig. 7, housing 140, electrical component 115, with electrical insulating layer 120 closer to the electrical component and thermal conductive layer 170 which is closer to the housing, with both the layers 120 and 170 disposed between the housing and the electrical component).
	Wuchinich, Thapliyal, and Chen are analogous art because they all teach electronic devices with electrical components within housings.
	Therefore, it would have been obvious to one of ordinary skill in the art, as a matter of using of known technique to improve similar devices (methods, or products) in the same way to utilize a surgical handpiece, as taught by Wuchinich, a thermal diffusor between the housing and the electrical component, as taught by Thapliyal, and combine that with the use of both a thermal conductive layer and an electrical insulating layer between the housing and the electrical component, as taught by Chen, because the use of multiple layers “…can distribute uniformly the temperature on the surface of the casing and can effectively reduce the temperatures of the hot spots on the surface of the casing, compared with the conventional heat dissipation structure.” (Chen, [0104]).

	Regarding claim 2, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 1, wherein the thermal conductive layer comprises a plurality of thermal conductive material pieces (Thapliyal, Fig. 1B, 1C, 3, 4, [0046]-[0047], the heat sinks or plurality of thermal conductive material pieces, distal heat sink 3300 and proximal heat sink 3200, surround the transducer element 3100; [0065], “…the bonding portion of 3210 could be constructed from two metal layers capturing a third thin layer of air in between.”, the bonding portion, serving as a thermal conductive material and part of 3200 proximal heat sink 3200, could provide an overlap in two thermal conductive material pieces as described).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 2.

	Regarding claim 3, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 2, wherein there is an overlap between two thermal conductive material pieces (Thapliyal, [0065], “…the bonding portion of 3210 could be constructed from two metal layers capturing a third thin layer of air in between.”, the bonding portion, serving as a thermal conductive material and part of 3200 proximal heat sink 3200, could provide an overlap in two thermal conductive pieces as described).
	The same motivation that was utilized in the rejection of claim 2 applies equally to claim 3.

	Regarding claim 4, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 1, wherein the housing has an elongated body and the thermal diffuser is in a cylindrical or partially cylindrical form that fits in the elongated body around the electrical component (Thapliyal, Fig. 1B, 1C, 3, 4, [0046]-[0047], the heat sinks are in an elongated body and the heat sinks are also in a partially cylindrical form that fits in the elongated body around the electrical component 3100).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 4.

	Regarding claim 5, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 1, wherein the thermal conductive layer is made of a material (Thapliyal, Fig. 1B, 1C, 3, 4, [0062], “The proximal heat sink 3200 is formed from a suitable material such as copper of a suitable thickness.”; [0068]-[0069], “…the bonding portion 3310 is made of a suitable material such as aluminum…”, the bonding portions are part of the heat sinks with thermal conductive layers).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 5.

	Regarding claim 7, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 1, wherein the thermal conductive layer and the electrical insulating layer are bonded with an adhesive (Thapliyal, [0062], [0067]-[0069], “The bonding portion 3210 is bonded to the proximal face of the transducer element 3100 with a suitable bonding material such as an epoxy to form a bond layer.”, the thermal conductive heat sinks are bonded to the electrical insulating layer or non-conductive epoxy using the epoxy adhesive).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 7.

	Regarding claim 9, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 1, wherein the electrical component is an ultrasonically powered transducer (Thapliyal, [0044], “The transducer subassembly T is energized to provide ultrasonic energy for ablating tissue.”, the electrical component is an ultrasonically powered transducer).
	The same motivation that was utilized in the rejection of claim 1 applies equally to claim 9.

Regarding claim 10, Wuchinich teaches a surgical handpiece (Fig. 3, 4), comprising:
a housing having an elongated body along a longitudinal axis (Fig. 3, see the elongated body along a longitudinal axis);
an ultrasonically powered transducer positioned within the elongated body of the housing (Fig. 3, column 5, lines 51-55, “…affix the transducer contacting end of the first section to the ultrasonic transducer…”, hollow cylindrical piezoelectric crystal 33 or ultrasonically powered transducer positioned within the elongated body of the housing);
Wuchinich fails to explicitly teach
a thermal diffuser comprising a thermal conductive layer and an electrical insulating layer, wherein both the thermal conductive layer and the electrical insulating layer are disposed between the elongated body of the housing and the transducer, wherein the thermal conductive layer is closer to the elongated body of the housing than the electrical insulating layer; and
wherein both the thermal conductive layer and the electrical insulating layer of the thermal diffuser are disposed adjacent the elongated body of the housing and are radially spaced outwardly from the transducer.
However, in the same field of endeavor, Thapliyal teaches
a thermal diffuser comprising a thermal conductive layer and an electrical insulating layer, wherein the thermal conductive layer is disposed between the elongated body of the housing and the transducer, (Fig. 1B, 1C, 3, 4, [0046]-[0047], the heat sinks or thermal diffuser, including distal heat sink 3300 and proximal heat sink 3200, surround the transducer element 3100 (as shown by Fig. 1C and Fig. 4, where 3300 wraps around the transducer 3100) and therefore 3300 is between the housing and the electrical component or transducer; [0068]-[0072], the bond layers adhering the heat sinks 3310 and 3210 to the transducer 3100 form the electrical insulating layer as noted in [0071]-[0072] being non-conductive), wherein the thermal conductive layer is closer to the elongated body of the housing than the electrical insulating layer (As shown in the figures Fig. 1B, 1C, 3, 4, [0071], the bond layers are immediately touching the transducer and therefore the heat sinks or thermal conductive layer is closer to the housing), and
wherein the thermal conductive layer of the thermal diffuser is disposed adjacent the elongated body of the housing and is radially spaced outwardly from the transducer (Fig. 1B, 1C, 3, 4, [0046]-[0047], the heat sinks or thermal diffuser, distal heat sink 3300 and proximal heat sink 3200, surround the transducer element 3100 (as shown by Fig. 1C and Fig. 4, where 3300 wraps around the transducer 3100) and thus 3300 is radially spaced outwardly from the transducer at least at the edges that span beyond the edge of the transducer 3100).
	Wuchinich and Thapliyal are analogous art because they both teach ultrasonic surgical hand tools.
Therefore, it would have been obvious to one of ordinary skill in the art, as a matter of using of known technique to improve similar devices (methods, or products) in the same way to utilize a surgical handpiece as taught by Wuchinich and combine that with a thermal diffusor between the housing and the electrical component with the thermal diffuser radially spaced outwardly from the transducer as taught by Thapliyal because “…it would be desirable to provide a device with a single-crystal transducer assembly where all faces of the transducer crystal are cooled to protect and preserve the operating efficiency.  It would also be desirable to provide such a system that is easy to use, easy to manufacture and that is lower in cost than current commercial systems.” (Thapliyal, [0020]).
	The combination of Wuchinich and Thapliyal fails to explicitly teach
	wherein both the thermal conductive layer and the electrical insulating layer are disposed between the housing and the electrical component, and further both layers are radially spaced outwardly from the electrical component.
	However, in the same field of endeavor, Chen teaches
([0083]-[0089], Fig. 7, housing 140, electrical component 115, with electrical insulating layer 120 closer to the electrical component and thermal conductive layer 170 which is closer to the housing, with both the layers 120 and 170 disposed between the housing and the electrical component).
	Wuchinich, Thapliyal, and Chen are analogous art because they all teach electronic devices with electrical components within housings.
	Therefore, it would have been obvious to one of ordinary skill in the art, as a matter of using of known technique to improve similar devices (methods, or products) in the same way to utilize a surgical handpiece, as taught by Wuchinich, a thermal diffusor between the housing and the electrical component, as taught by Thapliyal, and combine that with the use of both a thermal conductive layer and an electrical insulating layer between the housing and the electrical component that are radially spaced outwardly from the electrical component, as taught by Chen, because the use of multiple layers “…can distribute uniformly the temperature on the surface of the casing and can effectively reduce the temperatures of the hot spots on the surface of the casing, compared with the conventional heat dissipation structure.” (Chen, [0104]).

	Regarding claim 11, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 10, wherein the thermal conductive layer comprises a plurality of thermal conductive material pieces (Thapliyal, Fig. 1B, 1C, 3, 4, [0046]-[0047], the heat sinks or plurality of thermal conductive material pieces, distal heat sink 3300 and proximal heat sink 3200, surround the transducer element 3100; [0065], “…the bonding portion of 3210 could be constructed from two metal layers capturing a third thin layer of air in between.”, the bonding portion, serving as a thermal conductive material and part of 3200 proximal heat sink 3200, could provide an overlap in two thermal conductive material pieces as described).
	The same motivation that was utilized in the rejection of claim 10 applies equally to claim 11.

	Regarding claim 12, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 11, wherein there is an overlap between two thermal conductive material pieces (Thapliyal, [0065], “…the bonding portion of 3210 could be constructed from two metal layers capturing a third thin layer of air in between.”, the bonding portion, serving as a thermal conductive material and part of 3200 proximal heat sink 3200, could provide an overlap in two thermal conductive pieces as described).
	The same motivation that was utilized in the rejection of claim 11 applies equally to claim 12.

	Regarding claim 14, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 10, wherein the thermal conductive layer and the electrical insulating layer are bonded with an adhesive (Thapliyal, [0062], [0067]-[0069], “The bonding portion 3210 is bonded to the proximal face of the transducer element 3100 with a suitable bonding material such as an epoxy to form a bond layer.”, the thermal conductive heat sinks are bonded to the electrical insulating layer or non-conductive epoxy using the epoxy adhesive).
	The same motivation that was utilized in the rejection of claim 10 applies equally to claim 14.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wuchinich, US Patent Number 5,221,282 (hereinafter referred to as “Wuchinich”), Thapliyal et al., US Patent Publication Number 2010/0125198 (hereinafter referred to as “Thapliyal”), and Chen et al., US Patent Publication Number 2014/0009891 (hereinafter referred to as “Chen”), in view of Gill et al., US Patent Publication Number 2011/0160620 (hereinafter referred to as “Gill”).
	Regarding claim 6, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 1.
	The combination of Wuchinich, Thapliyal, and Chen fails to explicitly teach
	wherein the electrical insulating layer is made of a material selected from the group consisting of polytetrafluoroethylene, polycarbonate, polypropylene and combinations thereof.
	However, in the same field of endeavor, Gill teaches
	wherein the electrical insulating layer is made of a material selected from the group consisting of polytetrafluoroethylene, polycarbonate, polypropylene and combinations thereof ([0024], “For example the second tubular member 68B is optionally formed of polytetrafluoroethylene, although a variety of materials are contemplated.”, an electrical insulating layer 68B is optionally formed of polytetrafluoroethylene).
	Wuchinich, Thapliyal, Chen, and Gill are analogous art because they all teach electronic devices with electrical components within housings.
	Therefore, it would have been obvious to one of ordinary skill in the art, as a matter of combining prior art elements according to known methods to yield predictable results; to utilize a surgical handpiece, as taught by Wuchinich, a thermal diffusor between the housing and the electrical component with the thermal diffuser radially spaced outwardly from the transducer, as taught by Thapliyal, the use of both a thermal conductive layer and an electrical insulating layer between the housing and the electrical component, as taught by Chen, and combine that with the electrical insulating layer is made of polytetrafluoroethylene, as taught by Gill, for “reducing or inhibiting proximal transmission of ultrasonic energy or other undesirable ultrasonic energy transmission.” (Gill, [0024]).

	Regarding claim 13, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 10, wherein the thermal conductive layer is made of at least copper (Thapliyal, Fig. 1B, 1C, 3, 4, [0062], “The proximal heat sink 3200 is formed from a suitable material such as copper of a suitable thickness.”, proximal heat sink made of copper, which is part of the thermal conductive layer).
	The combination of Wuchinich, Thapliyal, and Chen fails to explicitly teach
	the electrical insulating layer is made of at least polytetrafluoroethylene.
	However, in the same field of endeavor, Gill et al. teaches
	the electrical insulating layer is made of at least polytetrafluoroethylene ([0024], “For example the second tubular member 68B is optionally formed of polytetrafluoroethylene, although a variety of materials are contemplated.”, an electrical insulating layer 68B is optionally formed of polytetrafluoroethylene).
	Wuchinich, Thapliyal, Chen, and Gill are analogous art because they all teach electronic devices with electrical components within housings.
	Therefore, it would have been obvious to one of ordinary skill in the art, as a matter of combining prior art elements according to known methods to yield predictable results; to utilize a surgical handpiece, as taught by Wuchinich, a thermal diffusor between the housing and the electrical component with the thermal diffuser radially spaced outwardly from the transducer, as taught by Thapliyal, the use of both a thermal conductive layer and an electrical insulating layer between the housing and the electrical component, as taught by Chen, and combine that with the electrical insulating layer is made of polytetrafluoroethylene, as taught by Gill, for “reducing or inhibiting proximal transmission of ultrasonic energy or other undesirable ultrasonic energy transmission.” (Gill, [0024]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wuchinich, US Patent Number 5,221,282 (hereinafter referred to as “Wuchinich”), and Thapliyal et al., US Patent Publication Number 2010/0125198 (hereinafter referred to as “Thapliyal”), in view of Garrison et al., US Patent Publication Number 2006/0052774 (hereinafter referred to as “Garrison”).
	Regarding claim 8, the combination of Wuchinich, Thapliyal, and Chen teaches the surgical handpiece of claim 1.
	The combination of Wuchinich, Thapliyal, and Chen fails to explicitly teach
	wherein the housing is made of an electrical insulating material.
	However, in the same field of endeavor, Garrison teaches
	wherein the housing is made of an electrical insulating material ([0042], “Preferably, an electrically insulative elastomeric material is molded over inner housing 46 to form outer housing 48.”, the housing is made of an electrically insulating material as described).
	Wuchinich, Thapliyal, Chen, and Garrison are analogous art because they all teach electronic devices with electrical components within housings.
	Therefore, it would have been obvious to one of ordinary skill in the art, as a matter of combining prior art elements according to known methods to yield predictable results; to utilize a surgical handpiece, as taught by Wuchinich, a thermal diffusor between the housing and the electrical component with the thermal diffuser radially spaced outwardly from the transducer, as taught by Thapliyal, the use of both a thermal conductive layer and an electrical insulating layer between the housing and the electrical component, as taught by Chen, and combine that with the electrical insulating material being used for a housing, as taught by Garrison, in order to “prevent fluid leakage from inside nosecone 14 from forming a current path resulting in injury to a surgeon or patient.” (Garrison, [0042]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record cited in the PTO-892 and not relied upon are considered pertinent to applicant's disclosure.
Schwarz, US 2004/0075986 – discloses an electronic device with electrically insulating layers and heat dissipating layers in between the housing and the electrical component.
Otremba, US 2009/0083963 – discloses an electronic device with electrically insulating and heat conducting layers between the housing and the electrical component.
Parham et al., US 9,149,291 – discloses an ultrasonic surgical handpiece with an elongated housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER YEHL whose telephone number is (571)270-5777.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Morse can be reached on (571)272-3838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER YEHL/Primary Examiner, Art Unit 2615